 

Exhibit 10.14

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “First Amendment”) is made
and entered into as of the 13th day of July, 2004, by and between STATION
CASINOS, INC., a Nevada corporation, with its principal offices located at 2411
West Sahara Avenue, Las Vegas, Nevada  89102 (the “Company”), and SCOTT M
NIELSON (the “Executive”).

 

WHEREAS, the Company and the Executive are parties to an Employment Agreement,
dated as of May 20, 2003 (the “Employment Agreement”); and

 

WHEREAS, the Company and the Executive now desire to amend the Employment
Agreement as provided herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the Company and
the Executive agree to the following:

 

                1.             Subsection 1.18 of the Employment Agreement is
hereby amended in full to read as follows:

 

“1.18       “Restricted Area” shall mean the City of Las Vegas, Nevada, and the
area within a twenty-five (25) mile radius of that city; provided, however, that
in the event the Executive voluntarily terminates this Agreement pursuant to
Subsections 6.3, 7.2 or 7.3, the Restricted Area shall (a) after the first
twelve months of the Restriction Period, exclude the Las Vegas Strip (which is
defined as that area bounded by Paradise Road and straight extensions thereof on
the East, Charleston Boulevard on the North, I-15 on the West, and Sunset Road
on the South) and (b) after a Change in Control, exclude Downtown Las Vegas
(which is defined as that area bounded by Eastern Avenue and straight extensions
thereof on the East, I-515 (U.S. Highway 93/95) on the North, I-15 on the West,
and Charleston Boulevard on the South).”

 

                2.             The first sentence of Subsection 2.3 of the
Employment Agreement is hereby amended to read as follows:

 

                                                                “During the Term
of Employment, the Executive shall be employed as Executive Vice President of
Development and Government Relations, or in such other capacity as the Company
may direct, and shall have such responsibilities as the Company may direct from
time to time.”

 

                3.             Capitalized terms not otherwise defined in this
First Amendment shall have the meanings set forth in the Employment Agreement.

 

--------------------------------------------------------------------------------


 

                4.             Except as expressly amended by this First
Amendment, all other terms and provisions of the Employment Agreement shall
remain unaltered, are hereby reaffirmed, and shall continue in full force and
effect.

 

                5.             This First Amendment may be executed in
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same document, with the same effect as if all parties had
signed on the same page.

 

                IN WITNESS WHEREOF, the undersigned have executed this First
Amendment as of the date first written above.

 

 

 

STATION CASINOS, INC.

 

 

 

 

By

 /s/ Glenn C. Christenson

 

 

Name:

Glenn C. Christenson

 

Title:

Executive Vice President

 

 

Chief Financial Officer

 

 

Chief Administrative Officer

 

 

 

 

 

 

 

/s/ Scott M Nielson

 

 

SCOTT M NIELSON

 

 

 

 

 

Executive’s Initials _____

 

Company’s Initials _____

 

 

2

--------------------------------------------------------------------------------